Exhibit 10.17.3

ASSIGNMENT AND ASSUMPTION AGREEMENT

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (the “Assignment”) is made this 1st day
of January, 2006 (the “Effective Date”), by and between MUNICIPAL MORTGAGE &
EQUITY, LLC, a Delaware limited liability company (“Assignor”) and MMA
FINANCIAL, INC., a Maryland corporation (“Assignee”) and acknowledged and
consented to by Mark K. Joseph (the “Employee”).

WHEREAS, Assignor and Employee are parties to that certain Employment Agreement
dated as of July 1, 2003 (the “Agreement”), as amended by that certain Amendment
to Employment Agreement dated as of January 1, 2005 (the “Amendment”), which
Agreement and Amendment are attached hereto as Exhibit A (the “Employment
Agreement”); and

WHEREAS, Assignor desires to assign to Assignee, and Assignee desires to assume
the rights and obligations under the Employment Agreement; and

WHEREAS, Assignor desires to document Employee’s acknowledgment and agreement to
this Assignment in accordance with Section 9(b) of the Employment Agreement;

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:

1. Assignment and Assumption. As of the Effective Date and in accordance with
this Assignment, Assignor hereby conveys and assigns and Assignee hereby assumes
all of the obligations of the “Employer” under the Employment Agreement, and the
Assignee agrees to be bound by and subject to all the terms and conditions of
the Employment Agreement from and after the Effective Date.

2. Continuing Rights and Obligations of the Assignor. Notwithstanding the
agreements set forth in Section 1 of this Assignment, the parties hereto
acknowledge and agree that all references in the Employment Agreement to the
“Employer” with respect to (a) the Board of Directors or committees thereof,
(b) equity compensation plans, (c) a “Change in Control” (as defined in the
Employment Agreement) and (d) the covenant not to compete made by the Employee
(collectively, the “Assignor Rights”) shall refer to the Assignor, as
applicable. The Assignor shall continue to have all rights to act under the
Employment Agreement with respect to the Assignor Rights, and nothing in this
Assignment shall otherwise limit, terminate or modify such Assignor Rights.

3. Effective Date. The effective date of this Assignment shall be as of the
Effective Date.

4. Binding Effect. This Assignment shall inure to the benefit of, and shall be
binding upon, the parties hereto and their respective successors, assigns and
personal representatives.



--------------------------------------------------------------------------------

5. Counterparts. This Assignment may be executed in counterparts, all of which
together shall constitute one agreement.

6. Governing Law. This Assignment shall be governed by and construed and
enforced in accordance with the laws of the State of Maryland without giving
effect to the conflict of laws provisions thereof.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have set their hand and seal as of the
date first above written.

 

MUNICIPAL MORTGAGE & EQUITY, LLC By:  

/s/ Melanie M. Lundquist

Name:

 

Melanie M. Lundquist

Title:

 

EVP and Chief Financial Officer

MMA FINANCIAL, INC.

By:  

/s/ Melanie M. Lundquist

Name:   Melanie M. Lundquist Title:   EVP and Chief Financial Officer
Acknowledged and Consented to by:

/s/ Mark K. Joseph

Name:   Mark K. Joseph